Arthur D. Brennan, J.
The plaintiff’s motion to vacate the defendant’s demand for a bill of particulars is granted to the extent that items 1(a), 1(b), 6 and 10 are disallowed; in *776all other respects, the motion is denied. The plaintiff’s motion to vacate the defendant’s notice for a pretrial examination of the plaintiff’s assignor, as a witness, is granted. In this court’s opinion, a notice for a pretrial examination of a plaintiff’s assignor, as a witness, is unauthorized where said witness is a nonresident of this State and the notice requires the plaintiff to produce the witness for examination in this State. If the defendant deems that he has a right to examine said witness before trial in this State, he should proceed by motion for such relief. (See Manley v. Stuart Silver Co., 203 Misc . 218.)
Settle orders on notice.